Appeal by defendant, as limited by his brief, from a sentence of the County Court, Rockland County, imposed December 20, 1971, committing him to an indeterminate term of imprisonment not to exceed five years, upon a conviction of robbery in the third degree, on his plea of guilty. Sentence modified, in the interests of justice, by reducing the maximum limit to four years. As so modified, sentence affirmed. Under the circumstances of this ease it is our opinion that the sentence was excessive to the extent indicated herein. Rabin, P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.